DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-15 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 9/6/2019 and reviewed by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 9, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCusker (US #10,809,743) in view of Kapaan et al. (US #7,017,704).
Regarding claim 1, McCusker teaches a control yoke for operating an aircraft, comprising: a base (Shown below in figure 1); a handle for manual operation of the aircraft (Shown below in figure 1, and Column 7, lines 12-27); and a graphical communication device (20 and 22) for receiving a command (Column 6, lines 27-51).  But, McCusker does not teach that the graphical communication device is located on the base of the control yoke.

    PNG
    media_image1.png
    578
    620
    media_image1.png
    Greyscale

However, Kapaan does teach that the graphical communication device is located on the base of the control yoke (Column 2, lines 6-9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the graphical communication device on the base of the yoke because McCusker and Kapaan are both steering devices for vehicles.  The motivation for 
Regarding claim 2, McCusker as modified by Kapaan teaches the control yoke of claim 1, further comprising a manual instruction input device on the base for changing a parameter at the graphical communication device (22 as seen above in figure 1, and Column 6, lines 27-51 of McCusker).
Regarding claim 4, McCusker as modified by Kapaan teaches the control yoke of claim 2, wherein the instruction input device includes a toggle device (Column 5, lines 16-47 of McCusker).
Regarding claim 6, McCusker as modified by Kapaan teaches the control yoke of claim 1, wherein the graphical communication device prompts the operator to enter the command (Column 5, lines 16-47 of McCusker).
Regarding claim 9, McCusker teaches an aircraft, comprising: a control yoke (Shown above in figure 1) comprising: a base (Shown above in figure 1); a handle for manual operation of the aircraft (Shown below in figure 1, and Column 7, lines 12-27); and a graphical communication device (20 and 22) for receiving a command from an operator and autonomously operating the aircraft according to the received command (Column 6, lines 27-51). But, McCusker does not teach that the graphical communication device is located on the base of the control yoke.
However, Kapaan does teach that the graphical communication device is located on the base of the control yoke (Column 2, lines 6-9)
Regarding claim 10, McCusker as modified by Kapaan teaches the aircraft of claim 9, further comprising a manual instruction input device on the base for changing a parameter at the graphical communication device (22 as seen above in figure 1, and Column 6, lines 27-51 of McCusker).
Regarding claim 12, McCusker as modified by Kapaan teaches the aircraft of claim 10, wherein the instruction input device includes a toggle device (Column 5, lines 16-47 of McCusker).
Claims 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McCusker (US #10,809,743) as modified by Kapaan et al. (US #7,017,704) as applied to claims 2, and 10 above, and further in view of Shapiro et al. (US #9,132,913).
Regarding claim 3, McCusker as modified by Kapaan teaches the control yoke of claim 2, but does not teach that the instruction input device includes a knob rotatable to change a parameter to a selected value, wherein pushing the knob inputs the selected value at the graphical communication device.  However, Shapiro does teach that the instruction input device includes a knob rotatable to change a parameter to a selected value, wherein pushing the knob inputs the selected value at the graphical communication device (Column 9, line 56-Column 10, line 30).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a rotatable push knob to select a value in the interface because McCusker and Shapiro are both flight control systems for aircraft.  The motivation for having a rotatable push knob to select a value in the interface is that it provides a dual action which reduces the chance of the system mistakenly inputting a command without out the pilot’s attention and intention because the knob has to be both spun and pressed rather than just one or the other which could happen accidently.
Regarding claim 11, McCusker as modified by Kapaan teaches the aircraft of claim 10, but does not teach that the instruction input device includes a knob rotatable to change a parameter to a selected value, wherein pushing the knob inputs the selected value at the graphical communication device.  However, Shapiro does teach that the instruction input device includes a knob rotatable to (Column 9, line 56-Column 10, line 30).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a rotatable push knob to select a value in the interface because McCusker and Shapiro are both flight control systems for aircraft.  The motivation for having a rotatable push knob to select a value in the interface is that it provides a dual action which reduces the chance of the system mistakenly inputting a command without out the pilot’s attention and intention because the knob has to be both spun and pressed rather than just one or the other which could happen accidently.
Claims 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McCusker (US #10,809,743) as modified by Kapaan et al. (US #7,017,704) as applied to claims 1, and 9 above, and further in view of Sane et al. (PGPub #2017/0336789).
Regarding claim 5, McCusker as modified by Kapaan teaches the control yoke of claim 1, but does not teach a biometric sensor for determining a biometric state of the operator.  However, Sane does teach a biometric sensor for determining a biometric state of the operator (Paragraph 21, lines 1-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a biometric sensor that determines the biometric state of the operator because McCusker and Sane are both aircraft control systems that have a degree of autonomy.  The motivation for having a biometric sensor that determines the biometric state of the operator is that it allows the system to monitor the pilots to ensure that they are focused and capable of performing their required duties.
Regarding claim 13, McCusker as modified by Kapaan teaches the aircraft of claim 9, but does not teach a biometric sensor for determining a biometric state of the operator.  However, Sane does teach a biometric sensor for determining a biometric state of the operator (Paragraph 21, lines 1-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed .
Claims 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McCusker (US #10,809,743) as modified by Kapaan et al. (US #7,017,704) as applied to claims 1, and 9 above, and further in view of Laske, Jr. (US #10,040,574).
Regarding claim 7, McCusker as modified by Kapaan teaches the control yoke of claim 1, but does not teach a visual feedback device on the control yoke for indicating a state of the aircraft.  However, Laske does teach a visual feedback device on the control yoke for indicating a state of the aircraft (Column 3, line 39-Column 4, lines 13).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a visual feedback device on the yoke for indicating a state of the aircraft because McCusker and Laske are both control systems for aircraft.  The motivation for having a visual feedback device on the yoke for indicating a state of the aircraft is that it provides a clear and simple indicator to the pilot if action on their part is needed to be taken.
Regarding claim 14, McCusker as modified by Kapaan teaches the aircraft of claim 9, but does not teach a visual feedback device on the control yoke for indicating a state of the aircraft.  However, Laske does teach a visual feedback device on the control yoke for indicating a state of the aircraft (Column 3, line 39-Column 4, lines 13).
Claims 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCusker (US #10,809,743) as modified by Kapaan et al. (US #7,017,704) as applied to claims 1, and 9 above, and further in view of Yates et al. (PGPub #2013/0209256).
Regarding claim 8, McCusker as modified by Kapaan teaches the control yoke of claim 7, but does not explicitly teach a bumper to support to the operator when the operator is interacting with the graphical communication device.  However, Yates does teach a bumper (250 as seen in figure 3a) to support to the operator when the operator is interacting with the graphical communication device (As can be seen in figure 2, the armrests 250 can provide support for the pilot when they are interacting with the communication device).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a bumper to support the operator when interacting with the system because McCusker and Yates are both control systems for aircraft.  The motivation for having a bumper to support the operator when interacting with the system is that it helps to provide stability to the operator in the event of turbulence.
Regarding claim 15, McCusker as modified by Kapaan teaches the aircraft of claim 9, but does not explicitly teach a bumper to support to the operator when the operator is interacting with the graphical communication device.  However, Yates does teach a bumper (250 as seen in figure 3a) to support to the operator when the operator is interacting with the graphical communication device (As can be seen in figure 2, the armrests 250 can provide support for the pilot when they are interacting with the communication device).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a bumper to support the operator when interacting with the system because McCusker and Yates are both control systems for aircraft.  The motivation for having a bumper to support the operator when interacting with the system is that it helps to provide stability to the operator in the event of turbulence.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner would like to note that the concept of placing a graphical display on the steering wheel of a vehicle that displays the current state of the vehicle with interactable switches on the wheel to change the information shown on the screen and to change properties of the vehicle have been used in motorsports for decades.  As is discussed in “Giorgio Piola’s history of F1 steering wheel evolution” from motorsport.com, the first Formula 1 car to feature this style of steering wheel was the 1996 Ferrari, and in modern times the vast majority of top end race series feature steering wheels of this style.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647